Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated December 10th, 2020 responding to the May 28th, 2020 Office Action provided in the rejection of claims 1-20. 

Status of Claims
2.	Claims 1, 8 and 14 have been amended. Claims 1-20 are pending in the application, of which claims 1, 8 and 14 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 

Response to the Amendments
3.	(A).	Regarding Non-Statutory Double Patenting rejection: Based on the remarks filed on December 10th, 2020, which Applicants have indicated the intention of differing any action against the applied Non-Statutory Double Patenting Rejection until the maturity of the prosecution Office hereby maintains the Non-Statutory Double Patenting Rejection. 
	(B). 	Regarding art rejection: In regards to claims 1-20 Applicants arguments are not persuasive; therefore, rejection to the claims 1-20 have been maintained.

Response to the Arguments
4.    As an initial mater Examiner likes to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicants’ remarks have been fully considered. However, the rejection of claim 1 under §35 U.S.C. 103 which forms the basis for obviousness rejections over Bloching in view of Saginaw set forth in the previous Office action determined to be proper and is, therefore, maintained. Regarding the substance of the Examiner’s obviousness type rejection as argued on page 9-12 of the remarks, the requirement for giving claims their broadest reasonable interpretation in light of the specification are discussed in MPEP § 2111, and the requirements for determining the plain meaning of a term are discussed in MPEP § 2111.01.
	Argument: Applicants argued that “cited art individually or collectively fails to disclose one or more of  the features of the claim 1 … nothing in this passage describes ‘constructing a request for executing a test against a set of software and hardware components located in one or more data centers separate from the test master, a web server, and a test agent, wherein the request includes test definition data and test data,’ as contended by the Office Action” [emphasis added] (please see Remarks page: 12, [01]).
	Response: Examiner respectfully disagrees with the Applicants because Bloching discloses “techniques for tracking tests of software and hardware components. In general, a central system (or a master system) is provided to communicate with one or more remote test systems in a test environment” (see [0014]), which is nothing different from claimed and argued “executing a test against a set of software and hardware components located in one or more data centers separate from the test master” [emphasis added], wherein “Tests may be executed on such a distributed environment to verify that each component works as expected concerning, for example, functional correctness and performance” (see [0003]). Moreover, “master system may trigger the tests by, for example, calling an execution of a specific test program or test script at the test system. In a particular example” (see [0023]), which is nothing less than “constructing a request for executing a test”. In this case Bloching teaches “master system trigger the test by calling for an execution of a specific test program”. Examiner respectfully submit that cited portion from the prior art of invention as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or subcombination of features which represent less than the entirety of the prior art of invention as a whole. While a particular feature or subcombination of features referred to by the applicant in remarks as a basis for distinguishing the prior art over the claimed invention disagreed by the examiner, and further the Examiner does not necessarily agree with any characterization of the prior art as referenced in order to obviate the applied art rejection. 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a primafacie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see MPEP 2112.01.
	Argument: Applicants further argued that “the Office Action has failed to particularly point out which elements in the cited art correspond to ‘the master, a test web server, and a test agent,’ ‘one or more data centers separate from the test master, a web server, and a test agent’ and ‘a set of software and hardware components located in one or more data centers’ as recited in Claim 1” (please see Remarks page: 12, [02]).
	Response: Examiner respectfully point out that throughout the Bloching’s reference  “master, a test web server, data center (remote components), software and hardware components and a test agent” are provided; however, with different term or word which is quite evident to an ordinary skill in the art. For example, refer to FIG. 5 test master 120, a test web server or controller or test agent 402, remote component or data center 130 having software and hardware being tested. Moreover, in regards to a test webserver Saginaw teaches “tester may be a remote terminal device from which tests can be submitted for automatic execution by the CCAT servers. Tests may be submitted by a QA (Quality Assurance) personnel of the providers of the websites to be tested remotely via any tester. A tester may be alternatively referred to as a tester device and may be any suitable electronic devices including but not limited to mobile phones, tablets, laptop computers, personal computers, and Personal Digital Assistants (PDAs). A QA personnel may be separate from the developers and programmers of the website. In the particular implementations of webpage testing based on system 100 as described below, a QA need not to be technically sophisticated as to coding of webpages. Further, the CCAT servers 108 may be accessed from testers remotely and from anywhere. For example, the CCAT servers may include webservers hosting websites. As such, testers 102 may contain web browsers for communicating with the CCAT servers and submit test tasks by remotely accessing webpages hosted by the CCAT webservers from any location of the testers. Alternatively, testers 102 may be installed with dedicated tester software locally on tester devices for remotely accessing the CCAT servers. In system 100, the cloud 114 and the CCAT servers 108 may be operated by separate and independent service providers” (see [0023]). Therefore, in combination of Bloching and Saginaw sufficiently discloses “master, a test web server, data center (remote components), software and hardware components and a test agent”.
	Finally, the Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Examiner respectfully point outs that while Applicants articulate their disagreement in regards to any part of the cited art Applicants must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification.   


Remarks
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Claim Rejections – 35 USC §103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 5-9, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bloching et al. (US PG-PUB. No. 2010/0332904 A1 herein after Bloching) in view of Saginaw et al. (US PG-PUB. No. 2018/0210822 A1 herein after Saginaw).

Per claim 1: 
Bloching discloses:
A method performed by a test master (At least see FIG.3 with associated text), wherein the test master is implemented with one or more computing devices (At least see ¶[0015] -a central system (or a master system) is provided to communicate with one or more remote test systems in a test environment), the method comprising: 
constructing a request for executing a test against a set of software and hardware components located in one or more data centers separate from the test master, a web server, and a test agent (At least see FIG. 3[Wingdings font/0xE0]302[Wingdings font/0xE0]304 with associated text), wherein the request includes test definition data and test data (At least see ¶[0027] -a "test context," such as test context 450, refers to information and/or data defining or specifying a behavior of one or more components 130-131 during an execution of a test); 
sending, to the web server operating with the test agent, the request for executing the test against the set of software and hardware components located in the one or more data centers separate from the test master, the web server (At least see ¶[0023] With the test session identifier transmitted to the test system, the master system at 304 thereafter triggers one or more tests of components at the test system. The master system may trigger the tests by, for example, calling an execution of a specific test program or test script at the test system), and the test agent, wherein the request is sent by the test master to an endpoint of the web server (At least see FIG. 7[Wingdings font/0xE0] components 132 to 135 with associated text); 
execute the complete set of test steps for the test against the set of software and hardware components with the complete set of test data (At least see ¶[0015] technique for tracking test of software and hardware components, and ¶[0017] -a "component," such as component 130, 131, 132, 133, 134, or 135, refers to a part or element of one or more software application or hardware apparatus), generate a final test execution status for the test against the set of software and hardware components (At least see ¶[0015] - central system is configured to, for example, manage, track, verify, and/or analyze tests executed at the test systems), and make the final test execution status for the test available for one or more test monitors to retrieve by way of the web server (At least see ¶[0034] - a master system at 602 distributes (or transmits) a particular test session identifier to multiple test systems, each of which is hosted on different computing devices. The master system then triggers a test sequence in one of the test systems at 604. As used herein, a "test sequence" refers to one or more tests that are executed within a single test session. That is, a test sequence identifies a grouping of tests within a single test session. The tests can be associated with or assigned to a test sequence based on a variety of relationships); 
wherein the final test execution status for the test indicates whether the test has been successfully executed by the test agent (At least see ¶[0041] - each test system 110 or 111 may track a state of its testing, which allows the master system 120, for example, to monitor the activities of a test run. Examples of states include triggered, initialized, running, ended, cancelled, and other states. It should be noted that the "triggered" state identifies a tracking of dependent test sequences, and may, for example, be used to identify whether test sequences within a test session are still running).  

Bloching sufficiently discloses method as set forth above, but Bloching does not explicitly disclose: causing the test agent, in response to receiving the request by the web server without exchanging further information between the test agent and the test master determine a complete set of test steps for the test against the set of software and hardware components and a complete set of test data used to execute the complete set of test steps.

However, Saginaw discloses:
	
causing the test agent, in response to receiving the request by the web server without exchanging further information between the test agent and the test master (At least see [0023] CCAT servers 108 may be accessed from testers remotely and from anywhere. For example, the CCAT servers may include webservers hosting websites. As such, testers 102 may contain web browsers for communicating with the CCAT servers and submit test tasks by remotely accessing webpages hosted by the CCAT webservers from any location of the testers. Alternatively, testers 102 may be installed with dedicated tester software locally on tester devices for remotely accessing the CCAT servers, [0024] - Test steps and test data associated with the test cases that are submitted from the testers may be specified as test scrips 120, such as 120_1, 120_2, and 120_M, in a predefined format. The CCAT servers 108 receive these formatted test scripts and process them into test codes 140 via a code pipeline 130),
determine a complete set of test steps for the test against the set of software and hardware components and a complete set of test data used to execute the complete set of test steps (At least see ¶[0036] - test steps and test data for each test case are in effect copied into the independent test threads for various operating environments. Specifically for a test thread, a testing grid web driver corresponding to an operating environment to be tested is created. Test steps and test data of a test case are run in parallel for various operating environments in the testing grid web drivers created in independent threads). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Saginaw into Bloching because growth in computer hardware and software capabilities has led to implementation of sophisticated processing systems that impact nearly every aspect of day-to-day life, and developments have allowed these systems to take virtualized forms, and to be hosted on computing infrastructure anywhere in the world; therefore, efficiently testing these computer hardware and software systems is a significant technical challenge; therefore, following Saginaw teaching would provide output of 

Per claim 2: 
Bloching discloses:
endpoint of the web server represents a Docket No. A3088USC1 (80011-0066) - 36 -Hypertext Transfer Protocol (HTTP) endpoint (At least see ¶[0054] - data structures and instructions 924 may further be transmitted or received over a computer network 950 via network interface device 920 utilizing any one of a number of well-known transfer protocols (e.g., HyperText Transfer Protocol (HTTP))).  

Per claim 5: 
Bloching discloses:
test agent is selected, based on agent configuration and status data, among a set of candidate test agents configured to execute the test (At least see ¶[0027]- test controller module 402 generally is configured for retrieving settings and test context 450 used in the execution of tests. As used herein, a "test context," such as test context 450, refers to information and/or data defining or specifying a behavior of one or more components 130-131 during an execution of a test).  

Per claim 6: 
Bloching sufficiently discloses the method as set forth above, but Bloching does not explicitly discloses: test definition data and test data is represented in a data interchange format.

However, Saginaw discloses:
wherein the test definition data and test data is represented in a data interchange format (At least see ¶[0041] - test scripts containing test steps and test data for each of the test cases may be written as a test script descriptor in the form of test spreadsheet 840, or in a light weight data-exchange format).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Saginaw into Bloching because growth in computer hardware and software capabilities has led to implementation of sophisticated processing systems that impact nearly every aspect of day-to-day life, and developments have allowed these systems to take virtualized forms, and to be hosted on computing infrastructure anywhere in the world; therefore, efficiently testing these computer hardware and software systems is a significant technical challenge; therefore, following Saginaw teaching would provide output of the test, including test results for various test cases in various operating environments, may be stored in storage in the cloud, in various formats, such as spreadsheets and screen shot images, and in implementing the code pipeline, the test harness, and the storage of test results in the virtual and elastic test cloud, other suitable cloud service tools may be involved for enhancing, e.g., elasticity and security (please see ¶[0002] and ¶[0038]).

Per claim 7: 
Saginaw also discloses:
data interchange format represents one of: a Javascript Object Notation (JSON) format, an XML format, or a flat file database format (At least see ¶[0041] - test scripts containing test steps and test data for each of the test cases may be written as a test script descriptor in the form of test spreadsheet 840, or in a light weight data-exchange format 850 such as JSON (Javascript Object Notation)).  

Per claim 8: 
Bloching discloses:
One or more non-transitory computer readable media storing a program of instructions that is executable by a test master implemented with one or more computing devices to perform (At least see [0053] - a machine-readable medium 922 on which is stored one or more sets of data structures and instructions 924 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein): 
constructing a request for executing a test against a set of software and hardware components located in one or more data centers separate from the test master, a web server, and a test agent (At least see FIG. 3[Wingdings font/0xE0]302[Wingdings font/0xE0]304 with associated text), wherein the request includes test definition data and test data (At least see ¶[0027] -a "test context," such as test context 450, refers to information and/or data defining or specifying a behavior of one or more components 130-131 during an execution of a test); 
sending, to the web server operating with the test agent, the request for executing the test against the set of software and hardware components located in the one or more data centers separate from the test master, the web server (At least see ¶[0023] With the test session identifier transmitted to the test system, the master system at 304 thereafter triggers one or more tests of components at the test system. The master system may trigger the tests by, for example, calling an execution of a specific test program or test script at the test system), and the test agent, wherein the request is sent by the test master to an endpoint of the web server (At least see FIG. 7[Wingdings font/0xE0] components 132 to 135 with associated text); 
execute the complete set of test steps for the test against the set of software and hardware components with the complete set of test data (At least see ¶[0015] technique for tracking test of software and hardware components, and ¶[0017] -a "component," such as component 130, 131, 132, 133, 134, or 135, refers to a part or element of one or more software application or hardware apparatus), generate a final test execution status for the test against the set of software and hardware components (At least see ¶[0015] - central system is configured to, for example, manage, track, verify, and/or analyze tests executed at the test systems), and make the final test execution status for the test available for one or more test monitors to retrieve by way of the web server (At least see ¶[0034] - a master system at 602 distributes (or transmits) a particular test session identifier to multiple test systems, each of which is hosted on different computing devices. The master system then triggers a test sequence in one of the test systems at 604. As used herein, a "test sequence" refers to one or more tests that are executed within a single test session. That is, a test sequence identifies a grouping of tests within a single test session. The tests can be associated with or assigned to a test sequence based on a variety of relationships); 
wherein the final test execution status for the test indicates whether the test has been successfully executed by the test agent (At least see ¶[0041] - each test system 110 or 111 may track a state of its testing, which allows the master system 120, for example, to monitor the activities of a test run. Examples of states include triggered, initialized, running, ended, cancelled, and other states. It should be noted that the "triggered" state identifies a tracking of dependent test sequences, and may, for example, be used to identify whether test sequences within a test session are still running).  



Bloching sufficiently discloses method as set forth above, but Bloching does not explicitly disclose: causing the test agent, in response to receiving the request by the web server without exchanging further information between the test agent and the test master determine a complete set of test steps for the test against the set of software and hardware components and a complete set of test data used to execute the complete set of test steps.

However, Saginaw discloses:
	
causing the test agent, in response to receiving the request by the web server without exchanging further information between the test agent and the test master (At least see [0023] CCAT servers 108 may be accessed from testers remotely and from anywhere. For example, the CCAT servers may include webservers hosting websites. As such, testers 102 may contain web browsers for communicating with the CCAT servers and submit test tasks by remotely accessing webpages hosted by the CCAT webservers from any location of the testers. Alternatively, testers 102 may be installed with dedicated tester software locally on tester devices for remotely accessing the CCAT servers, [0024] - Test steps and test data associated with the test cases that are submitted from the testers may be specified as test scrips 120, such as 120_1, 120_2, and 120_M, in a predefined format. The CCAT servers 108 receive these formatted test scripts and process them into test codes 140 via a code pipeline 130),
determine a complete set of test steps for the test against the set of software and hardware components and a complete set of test data used to execute the complete set of test steps (At least see ¶[0036] - test steps and test data for each test case are in effect copied into the independent test threads for various operating environments. Specifically for a test thread, a testing grid web driver corresponding to an operating environment to be tested is created. Test steps and test data of a test case are run in parallel for various operating environments in the testing grid web drivers created in independent threads). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Saginaw into Bloching because growth in computer hardware and software capabilities has led to implementation of sophisticated processing systems that impact nearly every aspect of day-to-day life, and developments have allowed these systems to take virtualized forms, and to be hosted on computing infrastructure anywhere in the world; therefore, efficiently testing these computer hardware and software systems is a significant technical challenge; therefore, following Saginaw teaching would provide output of the test, including test results for various test cases in various operating environments, may be stored in storage in the cloud, in various formats, such as spreadsheets and screen shot images, and in implementing the code pipeline, the test harness, and the storage of test results in the virtual and elastic test cloud, other suitable cloud service tools may be involved for enhancing, e.g., elasticity and security (please see ¶[0002] and ¶[0038]).

Per claim 9: 
Bloching discloses:
endpoint of the web server represents a Docket No. A3088USC1 (80011-0066) - 36 -Hypertext Transfer Protocol (HTTP) endpoint (At least see ¶[0054] - data structures and instructions 924 may further be transmitted or received over a computer network 950 via network interface device 920 utilizing any one of a number of well-known transfer protocols (e.g., HyperText Transfer Protocol (HTTP))).  

Per claim 12: 
Bloching discloses:
test agent is selected, based on agent configuration and status data, among a set of candidate test agents configured to execute the test (At least see ¶[0027]- test controller module 402 generally is configured for retrieving settings and test context 450 used in the execution of tests. As used herein, a "test context," such as test context 450, refers to information and/or data defining or specifying a behavior of one or more components 130-131 during an execution of a test).  

Per claim 13: 
Bloching sufficiently discloses the computer readable program product as set forth above, but Bloching does not explicitly discloses: test definition data and test data is represented in a data interchange format.

However, Saginaw discloses:
wherein the test definition data and test data is represented in a data interchange format (At least see ¶[0041] - test scripts containing test steps and test data for each of the test cases may be written as a test script descriptor in the form of test spreadsheet 840, or in a light weight data-exchange format).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Saginaw into Bloching because growth in computer hardware and software capabilities has led to implementation of sophisticated processing systems that impact nearly every aspect of day-to-day life, and developments have allowed these systems to take virtualized forms, and to be hosted on computing infrastructure anywhere in the world; therefore, efficiently testing these computer hardware and software systems is a significant technical challenge; therefore, following Saginaw teaching would provide output of the test, including test results for various test cases in various operating environments, may be stored in storage in the cloud, in various formats, such as spreadsheets and screen shot images, and in implementing the code pipeline, the test harness, and the storage of test results in the virtual and elastic test cloud, other suitable cloud service tools may be involved for enhancing, e.g., elasticity and security (please see ¶[0002] and ¶[0038]).

Per claim 14: 
A system (At least see [0014] - systems, methods, techniques, instruction sequences, and computing machine program products that embody illustrative embodiments of the present invention), comprising: 
one or more computing processors (At least see [0052] - computing device 200 includes a processor 902 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 904 (e.g., random access memory (a type of volatile memory)), and static memory 906 (e.g., static random access memory (a type of volatile memory)), which communicate with each other via bus 908); 
one or more non-transitory computer readable media storing a program of instructions that is executable by a test master implemented with the one or more computing processors to perform (At least see [0053] - a machine-readable medium 922 on which is stored one or more sets of data structures and instructions 924 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein): 
constructing a request for executing a test against a set of software and hardware components located in one or more data centers separate from the test master, a web server, and a test agent (At least see FIG. 3[Wingdings font/0xE0]302[Wingdings font/0xE0]304 with associated text), wherein the request includes test definition data and test data (At least see ¶[0027] -a "test context," such as test context 450, refers to information and/or data defining or specifying a behavior of one or more components 130-131 during an execution of a test); 
sending, to the web server operating with the test agent, the request for executing the test against the set of software and hardware components located in the one or more data centers separate from the test master, the web server (At least see ¶[0023] With the test session identifier transmitted to the test system, the master system at 304 thereafter triggers one or more tests of components at the test system. The master system may trigger the tests by, for example, calling an execution of a specific test program or test script at the test system), and the test agent, wherein the request is sent by the test master to an endpoint of the web server (At least see FIG. 7[Wingdings font/0xE0] components 132 to 135 with associated text); 
execute the complete set of test steps for the test against the set of software and hardware components with the complete set of test data (At least see ¶[0015] technique for tracking test of software and hardware components, and ¶[0017] -a "component," such as component 130, 131, 132, 133, 134, or 135, refers to a part or element of one or more software application or hardware apparatus), generate a final test execution status for the test against the set of software and hardware components (At least see ¶[0015] - central system is configured to, for example, manage, track, verify, and/or analyze tests executed at the test systems), and make the final test execution status for the test available for one or more test monitors to retrieve by way of the web server (At least see ¶[0034] - a master system at 602 distributes (or transmits) a particular test session identifier to multiple test systems, each of which is hosted on different computing devices. The master system then triggers a test sequence in one of the test systems at 604. As used herein, a "test sequence" refers to one or more tests that are executed within a single test session. That is, a test sequence identifies a grouping of tests within a single test session. The tests can be associated with or assigned to a test sequence based on a variety of relationships); 
wherein the final test execution status for the test indicates whether the test has been successfully executed by the test agent (At least see ¶[0041] - each test system 110 or 111 may track a state of its testing, which allows the master system 120, for example, to monitor the activities of a test run. Examples of states include triggered, initialized, running, ended, cancelled, and other states. It should be noted that the "triggered" state identifies a tracking of dependent test sequences, and may, for example, be used to identify whether test sequences within a test session are still running).  



Bloching sufficiently discloses method as set forth above, but Bloching does not explicitly disclose: causing the test agent, in response to receiving the request by the web server without exchanging further information between the test agent and the test master determine a complete set of test steps for the test against the set of software and hardware components and a complete set of test data used to execute the complete set of test steps.

However, Saginaw discloses:
	
causing the test agent, in response to receiving the request by the web server without exchanging further information between the test agent and the test master (At least see [0023] CCAT servers 108 may be accessed from testers remotely and from anywhere. For example, the CCAT servers may include webservers hosting websites. As such, testers 102 may contain web browsers for communicating with the CCAT servers and submit test tasks by remotely accessing webpages hosted by the CCAT webservers from any location of the testers. Alternatively, testers 102 may be installed with dedicated tester software locally on tester devices for remotely accessing the CCAT servers, [0024] - Test steps and test data associated with the test cases that are submitted from the testers may be specified as test scrips 120, such as 120_1, 120_2, and 120_M, in a predefined format. The CCAT servers 108 receive these formatted test scripts and process them into test codes 140 via a code pipeline 130),
determine a complete set of test steps for the test against the set of software and hardware components and a complete set of test data used to execute the complete set of test steps (At least see ¶[0036] - test steps and test data for each test case are in effect copied into the independent test threads for various operating environments. Specifically for a test thread, a testing grid web driver corresponding to an operating environment to be tested is created. Test steps and test data of a test case are run in parallel for various operating environments in the testing grid web drivers created in independent threads). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Saginaw into Bloching because growth in computer hardware and software capabilities has led to implementation of sophisticated processing systems that impact nearly every aspect of day-to-day life, and developments have allowed these systems to take virtualized forms, and to be hosted on computing infrastructure anywhere in the world; therefore, efficiently testing these computer hardware and software systems is a significant technical challenge; therefore, following Saginaw teaching would provide output of the test, including test results for various test cases in various operating environments, may be stored in storage in the cloud, in various formats, such as spreadsheets and screen shot images, and in implementing the code pipeline, the test harness, and the storage of test results in the virtual and elastic test cloud, other suitable cloud service tools may be involved for enhancing, e.g., elasticity and security (please see ¶[0002] and ¶[0038]).

Per claim 15: 
Bloching discloses:
endpoint of the web server represents a Docket No. A3088USC1 (80011-0066) - 36 -Hypertext Transfer Protocol (HTTP) endpoint (At least see ¶[0054] - data structures and instructions 924 may further be transmitted or received over a computer network 950 via network interface device 920 utilizing any one of a number of well-known transfer protocols (e.g., HyperText Transfer Protocol (HTTP))).  

Per claim 18: 
Bloching discloses:
test agent is selected, based on agent configuration and status data, among a set of candidate test agents configured to execute the test (At least see ¶[0027]- test controller module 402 generally is configured for retrieving settings and test context 450 used in the execution of tests. As used herein, a "test context," such as test context 450, refers to information and/or data defining or specifying a behavior of one or more components 130-131 during an execution of a test).  

Per claim 19: 
Bloching sufficiently discloses the system as set forth above, but Bloching does not explicitly discloses: test definition data and test data is represented in a data interchange format.

However, Saginaw discloses:
wherein the test definition data and test data is represented in a data interchange format (At least see ¶[0041] - test scripts containing test steps and test data for each of the test cases may be written as a test script descriptor in the form of test spreadsheet 840, or in a light weight data-exchange format).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Saginaw into Bloching because growth in computer hardware and software capabilities has led to implementation of sophisticated processing systems that impact nearly every aspect of day-to-day life, and developments have allowed these systems to take virtualized forms, and to be hosted on computing infrastructure anywhere in the world; therefore, efficiently testing these computer hardware and software systems is a significant technical challenge; therefore, following Saginaw teaching would provide output of the test, including test results for various test cases in various operating environments, may be stored in storage in the cloud, in various formats, such as spreadsheets and screen shot images, and in implementing the code pipeline, the test harness, and the storage of test results in the virtual and elastic test cloud, other suitable cloud service tools may be involved for enhancing, e.g., elasticity and security (please see ¶[0002] and ¶[0038]).

Per claim 20: 
Saginaw also discloses:
data interchange format represents one of: a Javascript Object Notation (JSON) format, an XML format, or a flat file database format (At least see ¶[0041] - test scripts containing test steps and test data for each of the test cases may be written as a test script descriptor in the form of test spreadsheet 840, or in a light weight data-exchange format 850 such as JSON (Javascript Object Notation)).  


8.	Claims 3, 10 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Bloching et al. (US PG-PUB. No. 2010/0332904 A1 herein after Bloching) in view of Saginaw et al, and further in view of Lachwani et al. (US PAT. No. 9274935 B1 [IDS of Record] herein after Lachwani).

Per claim 3: 
Bloching modified by Saginaw sufficiently discloses method as set forth above, but Bloching modified by Saginaw does not explicitly disclose: request for executing the test comprises: a Universal Resource Locator (URL), one or more Representational State Transfer (REST) data elements, and a standard Hypertext Transfer Protocol (HTTP) method.  
The method as recited in Claim 1, wherein the request for executing the test comprises: a Universal Resource Locator (URL), one or more Representational State Transfer (REST) data elements, and a standard Hypertext Transfer Protocol (HTTP) method. 
However, Lachwani discloses: 
test master communicates with the test agent by way of the web server in a Representational State Transfer (REST) framework (At least see Col. 2:26-33 - API may implement a representational state transfer ("REST") sent using hypertext transfer protocol ("HTTP")); and
wherein the endpoint of the web server represents a HTTP-based RESTful endpoint (At least see Col. 4:1-9 - test server API module 120 may implement a representational state transfer ("REST") responsive to data sent using a hypertext transfer protocol ("HTTP"). The exchange of information between the build server 106 and the test server 116 may be encrypted).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Lachwani into Bloching modified by Saginaw because Lachwani’s teaching would provide functionality for the build server to easily transfer the test package to the test server and return test results, and use of the actual computing device during testing provides the highest fidelity testing available which is representative of the end-user experience, which may improve quality of the application as released to the end user as once suggested by Lachwani (please see Col. 2:42-55). 

Per claim 10: 
Bloching modified by Saginaw sufficiently discloses computer readable program product as set forth above, but Bloching modified by Saginaw does not explicitly disclose: request for executing the test comprises: a Universal Resource Locator (URL), one or more Representational State Transfer (REST) data elements, and a standard Hypertext Transfer Protocol (HTTP) method.  
The method as recited in Claim 1, wherein the request for executing the test comprises: a Universal Resource Locator (URL), one or more Representational State Transfer (REST) data elements, and a standard Hypertext Transfer Protocol (HTTP) method. 
However, Lachwani discloses: 
test master communicates with the test agent by way of the web server in a Representational State Transfer (REST) framework (At least see Col. 2:26-33 - API may implement a representational state transfer ("REST") sent using hypertext transfer protocol ("HTTP")); and
wherein the endpoint of the web server represents a HTTP-based RESTful endpoint (At least see Col. 4:1-9 - test server API module 120 may implement a representational state transfer ("REST") responsive to data sent using a hypertext transfer protocol ("HTTP"). The exchange of information between the build server 106 and the test server 116 may be encrypted).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Lachwani into Bloching modified by Saginaw because Lachwani’s teaching would provide functionality for the build server to easily transfer the test package to the test server and return test results, and use of the actual computing device during testing provides the highest fidelity testing available which is representative of the end-user experience, which may improve quality of the application as released to the end user as once suggested by Lachwani (please see Col. 2:42-55). 

Per claim 16: 
Bloching modified by Saginaw sufficiently discloses system as set forth above, but Bloching modified by Saginaw does not explicitly disclose: request for executing the test comprises: a Universal Resource Locator (URL), one or more Representational State Transfer (REST) data elements, and a standard Hypertext Transfer Protocol (HTTP) method.  
The method as recited in Claim 1, wherein the request for executing the test comprises: a Universal Resource Locator (URL), one or more Representational State Transfer (REST) data elements, and a standard Hypertext Transfer Protocol (HTTP) method. 
However, Lachwani discloses: 
test master communicates with the test agent by way of the web server in a Representational State Transfer (REST) framework (At least see Col. 2:26-33 - API may implement a representational state transfer ("REST") sent using hypertext transfer protocol ("HTTP")); and
wherein the endpoint of the web server represents a HTTP-based RESTful endpoint (At least see Col. 4:1-9 - test server API module 120 may implement a representational state transfer ("REST") responsive to data sent using a hypertext transfer protocol ("HTTP"). The exchange of information between the build server 106 and the test server 116 may be encrypted).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Lachwani into Bloching modified by Saginaw because Lachwani’s teaching would provide functionality for the build server to easily transfer the test package to the test server and return test results, and use of the actual computing device during testing provides the highest fidelity testing available which is representative of the end-user experience, which may improve quality of the application as released to the end user as once suggested by Lachwani (please see Col. 2:42-55). 

9.	Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bloching et al. in view of Saginaw et al, and further in view of Voccio et al. (US PG-PUB. No. 2014/0215443 A1 [IDS of Record] herein after Voccio).
Per claim 4: 
Bloching sufficiently discloses the method as set forth above, but Bloching does not explicitly discloses: final test execution status for the test is sent to the test master in one of: a response to the request for executing the test, or a response to a subsequent request sent by the test master based on one of an HTTP GET method or an HTTP LIST method.  

However, Voccio discloses:
a response to the request for executing the test, or a response to a subsequent request sent by the test master based on one of an HTTP GET method or an HTTP LIST method (At least see ¶[0071] -Requests to read a value from a resource are mapped to HTTP GETs, requests to create resources are mapped to HTTP PUTs, requests to update values associated with a resource are mapped to HTTP POSTs).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Voccio into Bloching because external API endpoints are used to handle authentication, authorization, and basic command and control functions using various API interfaces, wherein the same functionality is available via multiple APIs, including APIs associated with other cloud computing systems which enables API compatibility with multiple existing tool sets created for interaction with offerings from other vendors as once suggested by Voccio (please see ¶[0071]).    

Per claim 11: 
Bloching modified by Saginaw sufficiently discloses the computer readable program product as set forth above, but Bloching modified by Saginaw does not explicitly discloses: final test execution status for the test is sent to the test master in one of: a response to the request for executing the test, or a response to a subsequent request sent by the test master based on one of an HTTP GET method or an HTTP LIST method.  

However, Voccio discloses:
a response to the request for executing the test, or a response to a subsequent request sent by the test master based on one of an HTTP GET method or an HTTP LIST method (At least see ¶[0071] -Requests to read a value from a resource are mapped to HTTP GETs, requests to create resources are mapped to HTTP PUTs, requests to update values associated with a resource are mapped to HTTP POSTs).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Voccio into Bloching modified by Saginaw because external API endpoints are used to handle authentication, authorization, and basic command and control functions using various API interfaces, wherein the same functionality is available via multiple APIs, including APIs associated with other cloud computing systems which enables API compatibility with multiple existing tool sets created for interaction with offerings from other vendors as once suggested by Voccio (please see ¶[0071]).    

Per claim 17: 
Bloching modified by Saginaw sufficiently discloses the system as set forth above, but Bloching does not explicitly discloses: final test execution status for the test is sent to the test master in one of: a response to the request for executing the test, or a response to a subsequent request sent by the test master based on one of an HTTP GET method or an HTTP LIST method.  

However, Voccio discloses:
a response to the request for executing the test, or a response to a subsequent request sent by the test master based on one of an HTTP GET method or an HTTP LIST method (At least see ¶[0071] -Requests to read a value from a resource are mapped to HTTP GETs, requests to create resources are mapped to HTTP PUTs, requests to update values associated with a resource are mapped to HTTP POSTs).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Voccio into Bloching modified by Saginaw because external API endpoints are used to handle authentication, authorization, and basic command and control functions using various API interfaces, wherein the same functionality is available via multiple APIs, including APIs associated with other cloud computing systems which enables API compatibility with multiple existing tool sets created for interaction with offerings from other vendors as once suggested by Voccio (please see ¶[0071]).    

CONCLUSION
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                        03/22/2021